                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                               5:16-cv-24-MOC-DSC

 GLENDA WESTMORELAND,                            )
                                                 )
                       Plaintiff,                )
                                                 )
          vs.                                    )
                                                                       ORDER
                                                 )
 TWC ADMINISTRATION LLC                          )
 d/b/a TIME WARNER CABLE,                        )
                                                 )
                       Defendant.                )
                                                 )

        THIS MATTER is before the Court on Defendant TWC Administration LLC’s “Motion

for Extension of Time Regarding Defendant’s Pending Motion for Attorneys’ Fees and

Plaintiff’s Anticipated Motion for Attorneys’ Fees,” (Doc. No. 103), filed on September 18,

2019.    Also pending is Plaintiff’s Motion for Extension of Time to File a Response to

Defendant’s Motion for Attorney Fees, filed on September 23, 2019. (Doc. No. 105). Having

considered the motions and the record, the undersigned will GRANT the motions in accordance

with this Order.

        First, the Court finds that Defendant’s motion, (Doc. No. 100), is timely filed, and to the

extent that it is not, the Court’s grants a motion for extension of time nunc pro tunc for

Defendant to file.

        Next, Defendant shall have until October 18, 2019, to respond to Plaintiff’s

Memorandum and Affidavits in Support of Attorney Fees, filed on September 20, 2019.

        Finally, as to Defendant’s request that the Court give Plaintiff until September 27, 2019,

to respond to Defendant’s motion for attorney fees, that deadline has come and gone. Plaintiff

has now filed a motion for extension of time to respond to Defendant’s motion, seeking a
deadline of October 3, 2019, to respond. Because today is October 3, 2019, the Court will grant

Plaintiff additional time to respond, with a new deadline of October 10, 2019.

       SO ORDERED.




                Signed: October 3, 2019
